Case 19-19136-MAM Doc 31 Filed 10/03/19 Page 1of2

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www.flsb.uscourts.gov
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

0 Original Plan
SECOND Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
oO Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: Kathryn Charlene Wolflick JOINT DEBTOR: CASE NO.: 19-19136
SS#: XXX-XX-3295 SS#:
I. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended

plans and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk
pursuant to Local Rules 2002-1(C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments
within 30 days of filing the chapter 13 petition or within 30 days of entry of the order converting the case to
chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your
claim may be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must
check one box on each line listed below in this section to state whether the plan includes any of the

 

 

 

 

 

 

 

 

following:
The valuation of a secured claim, set out in Section III, which may result in a LJ Included [¥JNot included
partial payment or no payment at all to the secured creditor
Avoidance of a judicial lien or nonpossessory, nonpurchase-money security (J Included Not included
interest, set out in Section III
Nonstandard provisions, set out in Section VIII Included [¥] Not included
Il. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

 

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including
trustee's fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full
10%, any unused amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

1.$ 211.33 for months 1 to 60.
2.$__ 514.02 _ for months 1 to 60.
3.$ 1441.52 for months 3to60 Note: ($1243.36 for months | & 2)

 

 

B. DEBTOR(S)' ATTORNEY'S FEE: [.] NONE [] PRO BONO
Total Fees: $3,500.00 Total Paid: $3,50.00 Balance Due: $0.00
Payable -NONE- /month (Months to )

Allowed fees under LR 2016_1(B)(2) are itemized below:

 

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.

 

 

Ill. TREATMENT OF SECURED CLAIMS
A. SECURED CLAIMS: LJ NONE

Retain Liens pursuant to 11 U.S.C. §1325(a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

1 Creditor: _Rushmore Loan Management Services
Address:P.0. Box 52708; Irvine, | Arrearage/Payoff on Petition Date _30,841.38

 

 

 

 

 

 

CA 92619 Arrears Payment (Cure) 514.02 /month (Months 1 to 60
Regular Payment 1,243.36 /month (Months 1 and 2)
(Maintain) 1,441.52/month (Months 3 to 60)
Last 4 Digits of Account No.: Account No:
7602358201
Other:
LJ Real Property Check one below for Real Property:
[¥] Principal Residence [¥] Escrow is included in the regular payments
[(_] Other Real Property (J The debtor(s) will pay [_] taxes [] insurance directly
Address of Collateral:
LF-31 (rev. 10/3/17) Page | of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-19136-MAM Doc 31 Filed 10/03/19 Page 2 of 2
Debtor(s): Kathryn Charlene Wolflick Case number: 19-19136

Personal Property/\
[¥) Description of Collateral: 421 N.E. 24th Court Boca Raton, FL 33431 Palm Beach County

 

 

 

B. VALUATION OF COLLATERAL: [¥] NONE
IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
SECURING YOUR CLAIM IN THE AMOUNT INDICATED, A SEPARATE MOTION WILL ALSO BE SERVED
UPON YOU PURSUANT TO BR 7004 AND LR 3015-3.

C. LIEN AVOIDANCE [¥) NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not
receive a distribution from the Chapter 13 Trustee.
NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution from
the Chapter 13 Trustee.

l¥] NONE
IV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. §1322(a)(4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: |¥) NONE

 

B. INTERNAL REVENUE SERVICE: [¥JNONE

 

C. DOMESTIC SUPPORT OBLIGATION(S): [¥] NONE [_] CURRENT AND PAID OUTSIDE
D. OTHER: [¥] NONE

V. TREATMENT OF UNSECURED NONPRIORITY CREDITORS

A. Pay $211.33 /month (Months 1 to 60 )
Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B.[_] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

C. SEPARATELY CLASSIFIED: [¥) NONE

 

 

 

 

 

VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay
relief in this section shall not receive a distribution from the Chapter 13 Trustee.

lM NONE

VIL. INCOME TAX RETURNS AND REFUNDS: [_] NONE
Debtor(s) shall provide copies of yearly income tax returns to the Trustee (but not file with the Court) no later than
May 15th during the pendency of the Chapter 13 case. In the event the debtor(s)' disposable income or tax refunds
increase, debtor(s) shall increase payments to unsecured creditors over and above payments provided through the Plan
up to 100% of allowed unsecured claims. [Broward/Palm Beach cases]

VIII. _ NON-STANDARD PLAN PROVISIONS: [¥] NONEPROPERTY OF THE ESTATE WILL VEST IN THE
DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

Is! Kathryn Charlene Wolflick = Debtor 10/3/2019 Joint Debtor

Kathryn Charlene Wolflick Date Date
/sgm/ Debtor

Attorney with permission to sign Date

on Debtor's behalf 10/3/2019

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17) Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
